DETAILED ACTION
Claims 1, and 3-13 are pending.

Claim Objections

Applicant is advised that should claim 6 be found allowable, claim 7 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 8 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 9 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 10 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (JP 201120731, machine translation attached) in view of Patel (US 8,177,523).
Regarding claim 1, Ishida discloses a vehicle compressor for mounting on a vehicle (on-vehicle compressor, par 0001), comprising:    …    [a] casing is mounted on the vehicle such that the longitudinal direction of the mover is a horizontal direction of the vehicle (fig  6, linear motor of the compressor is in the horizontal direction and parallel to the vehicle traveling direction, par 0066)[.]  Ishida does not disclose a tubular casing; a pair of armatures placed and fixed in the casing; a mover formed in a flat plate shape and placed to face each of the pair of armatures and to be movable in the casing; and a support member disposed in the casing and configured to slidably support the mover such that the mover moves in a longitudinal direction of the mover, wherein the mover includes a plurality of magnets that are arranged at intervals in the longitudinal direction of the mover, each of the pair of armatures has a magnetic pole at a position facing the mover    …    and the mover is placed such that a plate width direction of the mover is a direction orthogonal to a horizontal plane.
Patel teaches a linear compressor (abstract) wherein a tubular casing (fig 1 and 2, shell 2 is broadly interpreted as tubular as it is a hollow shell with a generally longer aspect ratio in the direction of reciprocation, c 6 l 4 ); a pair of armatures placed and fixed in the casing (fig 1, stator parts 15 are depicted in two parts on either side of the motor armature 17, c 5 l 49, 59); a mover formed in a flat plate shape (fig 1, 2, armature 17 and  armature support 30 are depicted as a plate shape with a narrower aspect and a wider aspect, c 5 l 59) and placed to face each of the pair of armatures (fig 1, armature 17 is between the two halves of the stator 15, each face of the armature 17 faces one half of the stator 15) and to be movable in the casing (armature 17 and armature support 30 reciprocate, c 7 l 65-67); and a support member (slide bearings 52, c 7 l 31) disposed in the casing and configured to slidably support the mover such that the mover moves in a longitudinal direction of the mover (slide bearings 52 support the armature support member 30 reciprocation, c 7 l 27-37), wherein the mover includes a plurality of magnets (body of permanent magnet material magnetized to prove one or more poles, c 5 l 60-62; multiple poles indicate a plurality of magnets) that are arranged at intervals in the longitudinal direction of the mover (multiple poles are directed transverse to the axis of reciprocation of the piston, c 5 l 62), each of the pair of armatures has a magnetic pole at a position facing the mover (the stators drive the mover electromagnetically, the magnetic poles that drive the mover are broadly interpreted as facing the mover, see drawing below)    and the mover is placed such that a plate width direction of the mover (fig 2, the wider aspect of armature support body 30 is the width of the plate) is a direction orthogonal to a horizontal plane (fig 1 and 2, the wider aspect of armature support body 30 is oriented in a direction orthogonal to the base, horizontal plane; the position of the suspension springs 31 indicate the plane of the base of the compressor, c 6 l 12).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the Ishida and Patel references in a simple substitution of one known element for another (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)). In this case, the Ishida reference teaches a vehicle (vehicle, par 0024) and a linear compressor (compressor with linear motor, 16, 17, par 0024), however that linear compressor does not have the claimed structural components; Patel teaches a linear compressor with the claimed structural components (Supra). Because both references teach the use of a linear compressor, it would have been obvious to one of ordinary skill in the art to substitute the linear compressor of Patel for the linear compressor of Ishida to achieve the predictable result of providing a linear compressor to compress gas. 

    PNG
    media_image1.png
    474
    662
    media_image1.png
    Greyscale

Annotations on Patel fig 1.

Regarding claim 3, Ishida discloses the vehicle compressor according to claim 1, wherein the pair of armatures are arranged such that the mover is placed therebetween in a left-right direction of the vehicle (Ishida, fig 1, the orientation of the compressor with reciprocating compressor 1 and 17, oriented laterally, par 0020). 
Regarding claim 4, Ishida discloses the vehicle compressor according to claim 1, wherein the pair of armatures are arranged such that the mover is placed therebetween in a front-rear direction of the vehicle (Ishida, fig 6, the orientation of the compressor with reciprocating compressor 1 and 17, oriented in the direction of vehicle traveling direction, par 0064). 
Regarding claim 5, Ishida in view of Patel teaches the vehicle compressor according to claim 1, wherein the mover has a rectangular flat plate-shape (fig 1 and 2, armature support 30 is depicted as a plate with an elongated side and a narrower side thereby forming under a broad interpretation a rectangular shape, and a plate thickness) that is elongated and has a plate thickness (id.), the pair of armatures are arranged such that the mover is placed therebetween in a plate thickness direction (fig 1 depicts armature support plate 30 between two stator parts 15), and magnetic gaps are formed in either a left-right direction of the vehicle (Ishida fig 6 depicts an orientation of the compressor of Patel which would have gaps in a left-right direction) or a front-rear direction of the vehicle between the mover and the pair of armatures (Ishida fig 1 depicts an orientation of the compressor of Patel which would have gaps in the forward and rear directions). 

Claims 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida in view of Patel in view of Oshita (US 5600953).
Regarding claim 6, Ishida in view of Patel teaches the vehicle compressor according to claim 1, further comprising: a compression portion (Patel, fig 1, compression between piston crown 14 and valve plate 5, c 5 l 32-34) including a piston (Patel, piston 22, c 6 l 1) connected with the mover to reciprocate and a cylinder (Patel, cylinder 12, c 5 l 48) configured to slidably contain the piston therein and to form a compression chamber (Patel, fig 1 depicts a compression chamber between the piston crown 14 and valve plate 5, c 5 l 32-34). Ishida in view of Patel does not teach an air dryer connected with a discharge side of the compression chamber and has inside filled with a desiccant, wherein the air dryer is placed on an axis in a moving direction of the mover and the piston. 
Oshita teaches a vehicle air compressor used for a pneumatic suspension unit (c 1 l 8-12), an air dryer (fig 1, dry housing 21, c 3 l 53) connected with a discharge side (fig 3, discharge valve 26 leads to dryer housing, c 4 l 3) of the compression chamber and has inside filled with a desiccant (moisture absorbent 35, silica, c 4 l 18-25), wherein the air dryer is placed on an axis in a moving direction of the mover and the piston (fig 2 and 3, drying housing 21 is a component of integral housing 19 which is axially in line with piston because housing 19 includes the suction passage 23 and discharge passage 24, c 4 l 7-12). It would have been obvious to a person of ordinary skill in the art to incorporate the vehicle air suspension system of Oshita into the vehicle of Ishida in view of Patel in order to control vehicle height thereby increasing the usability of the vehicle when driving through different obstacles. It would have been obvious to adapt the vehicle linear compressor of Ishida in view of Patel in order to replace the air suspension rotary compressor of Ishida in view of Patel in view of Oshita in order to reduce the size of the compressor in the limited space of a vehicle (Ishida, par 0007, 0018). It would have been further obvious that in adapt the vehicle linear compressor of Ishida in view of Patel into an atmospheric air compressor for vehicle suspension, would also require adapting the linear compressor from a refrigerant gas to a atmospheric gas of an air suspension system and thereby require the incorporation of an air dryer in order to prevent moisture in the atmospheric air entering and damaging the air suspension system components. It would have been further obvious to incorporate the air dryer and air dryer housing of Oshita into the linear compressor of Ishida in view of Patel in view of Oshita by replacing the cylinder head 11 of the linear compressor (Patel, fig 1, cylinder head 11) with the cylinder head and air dryer housing of Oshita in order to easily install and position the required intake valve, discharge valve, dryer and exhaust solenoid into an integrated unit, thereby simplifying the installation of the unit in the vehicle pneumatic system. 

    PNG
    media_image2.png
    577
    791
    media_image2.png
    Greyscale

Annotation on Patel fig 1


    PNG
    media_image3.png
    717
    687
    media_image3.png
    Greyscale

Annotation on Oshita fig 2
Regarding claim 7, Ishida discloses the vehicle compressor according to claim 1, further comprising: a compression portion (Patel, fig 1, compression between piston crown 14 and valve plate 5, c 5 l 32-34) including a piston (Patel, piston 22, c 6 l 1) connected with the mover to reciprocate and a cylinder (Patel, cylinder 12, c 5 l 48) configured to slidably contain the piston therein and to form a compression chamber (Patel, fig 1 depicts a compression chamber between the piston crown 14 and valve plate 5, c 5 l 32-34). Ishida in view of Patel does not teach an air dryer connected with a discharge side of the compression chamber and has inside filled with a desiccant, wherein the air dryer is placed on an axis in a moving direction of the mover and the piston. 
Oshita teaches a vehicle air compressor used for a pneumatic suspension unit (c 1 l 8-12), an air dryer (fig 1, dry housing 21, c 3 l 53) connected with a discharge side (fig 3, discharge valve 26 leads to dryer housing, c 4 l 3) of the compression chamber and has inside filled with a desiccant (moisture absorbent 35, silica, c 4 l 18-25), wherein the air dryer is placed on an axis in a moving direction of the mover and the piston (fig 2 and 3, drying housing 21 is a component of integral housing 19 which is axially in line with piston because housing 19 includes the suction passage 23 and discharge passage 24, c 4 l 7-12). It would have been obvious to a person of ordinary skill in the art to incorporate the vehicle air suspension system of Oshita into the vehicle of Ishida in view of Patel in order to control vehicle height thereby increasing the usability of the vehicle when driving through different obstacles. It would have been obvious to adapt the vehicle linear compressor of Ishida in view of Patel in order to replace the air suspension rotary compressor of Ishida in view of Patel in view of Oshita in order to reduce the size of the compressor in the limited space of a vehicle (Ishida, par 0007, 0018). It would have been further obvious that in adapt the vehicle linear compressor of Ishida in view of Patel into an atmospheric air compressor for vehicle suspension, would also require adapting the linear compressor from a refrigerant gas to a atmospheric gas of an air suspension system and thereby require the incorporation of an air dryer in order to prevent moisture in the atmospheric air entering and damaging the air suspension system components. It would have been further obvious to incorporate the air dryer and air dryer housing of Oshita into the linear compressor of Ishida in view of Patel in view of Oshita by replacing the cylinder head 11 of the linear compressor (Patel, fig 1, cylinder head 11) with the cylinder head and air dryer housing of Oshita in order to easily install and position the required intake valve, discharge valve, dryer and exhaust solenoid into an integrated unit, thereby simplifying the installation of the unit in the vehicle pneumatic system. 
Regarding claim 8, Ishida discloses the vehicle compressor according to claim 3, further comprising: a compression portion (Patel, fig 1, compression between piston crown 14 and valve plate 5, c 5 l 32-34) including a piston (Patel, piston 22, c 6 l 1) connected with the mover to reciprocate and a cylinder (Patel, cylinder 12, c 5 l 48) configured to slidably contain the piston therein and to form a compression chamber (Patel, fig 1 depicts a compression chamber between the piston crown 14 and valve plate 5, c 5 l 32-34). Ishida in view of Patel does not teach an air dryer connected with a discharge side of the compression chamber and has inside filled with a desiccant, wherein the air dryer is placed on an axis in a moving direction of the mover and the piston. 
Oshita teaches a vehicle air compressor used for a pneumatic suspension unit (c 1 l 8-12), an air dryer (fig 1, dry housing 21, c 3 l 53) connected with a discharge side (fig 3, discharge valve 26 leads to dryer housing, c 4 l 3) of the compression chamber and has inside filled with a desiccant (moisture absorbent 35, silica, c 4 l 18-25), wherein the air dryer is placed on an axis in a moving direction of the mover and the piston (fig 2 and 3, drying housing 21 is a component of integral housing 19 which is axially in line with piston because housing 19 includes the suction passage 23 and discharge passage 24, c 4 l 7-12). It would have been obvious to a person of ordinary skill in the art to incorporate the vehicle air suspension system of Oshita into the vehicle of Ishida in view of Patel in order to control vehicle height thereby increasing the usability of the vehicle when driving through different obstacles. It would have been obvious to adapt the vehicle linear compressor of Ishida in view of Patel in order to replace the air suspension rotary compressor of Ishida in view of Patel in view of Oshita in order to reduce the size of the compressor in the limited space of a vehicle (Ishida, par 0007, 0018). It would have been further obvious that in adapt the vehicle linear compressor of Ishida in view of Patel into an atmospheric air compressor for vehicle suspension, would also require adapting the linear compressor from a refrigerant gas to a atmospheric gas of an air suspension system and thereby require the incorporation of an air dryer in order to prevent moisture in the atmospheric air entering and damaging the air suspension system components. It would have been further obvious to incorporate the air dryer and air dryer housing of Oshita into the linear compressor of Ishida in view of Patel in view of Oshita by replacing the cylinder head 11 of the linear compressor (Patel, fig 1, cylinder head 11) with the cylinder head and air dryer housing of Oshita in order to easily install and position the required intake valve, discharge valve, dryer and exhaust solenoid into an integrated unit, thereby simplifying the installation of the unit in the vehicle pneumatic system. 
Regarding claim 9, Ishida discloses the vehicle compressor according to claim 4, further comprising: a compression portion (Patel, fig 1, compression between piston crown 14 and valve plate 5, c 5 l 32-34) including a piston (Patel, piston 22, c 6 l 1) connected with the mover to reciprocate and a cylinder (Patel, cylinder 12, c 5 l 48) configured to slidably contain the piston therein and to form a compression chamber (Patel, fig 1 depicts a compression chamber between the piston crown 14 and valve plate 5, c 5 l 32-34). Ishida in view of Patel does not teach an air dryer connected with a discharge side of the compression chamber and has inside filled with a desiccant, wherein the air dryer is placed on an axis in a moving direction of the mover and the piston. 
Oshita teaches a vehicle air compressor used for a pneumatic suspension unit (c 1 l 8-12), an air dryer (fig 1, dry housing 21, c 3 l 53) connected with a discharge side (fig 3, discharge valve 26 leads to dryer housing, c 4 l 3) of the compression chamber and has inside filled with a desiccant (moisture absorbent 35, silica, c 4 l 18-25), wherein the air dryer is placed on an axis in a moving direction of the mover and the piston (fig 2 and 3, drying housing 21 is a component of integral housing 19 which is axially in line with piston because housing 19 includes the suction passage 23 and discharge passage 24, c 4 l 7-12). It would have been obvious to a person of ordinary skill in the art to incorporate the vehicle air suspension system of Oshita into the vehicle of Ishida in view of Patel in order to control vehicle height thereby increasing the usability of the vehicle when driving through different obstacles. It would have been obvious to adapt the vehicle linear compressor of Ishida in view of Patel in order to replace the air suspension rotary compressor of Ishida in view of Patel in view of Oshita in order to reduce the size of the compressor in the limited space of a vehicle (Ishida, par 0007, 0018). It would have been further obvious that in adapt the vehicle linear compressor of Ishida in view of Patel into an atmospheric air compressor for vehicle suspension, would also require adapting the linear compressor from a refrigerant gas to a atmospheric gas of an air suspension system and thereby require the incorporation of an air dryer in order to prevent moisture in the atmospheric air entering and damaging the air suspension system components. It would have been further obvious to incorporate the air dryer and air dryer housing of Oshita into the linear compressor of Ishida in view of Patel in view of Oshita by replacing the cylinder head 11 of the linear compressor (Patel, fig 1, cylinder head 11) with the cylinder head and air dryer housing of Oshita in order to easily install and position the required intake valve, discharge valve, dryer and exhaust solenoid into an integrated unit, thereby simplifying the installation of the unit in the vehicle pneumatic system. 
Regarding claim 10, Ishida discloses the vehicle compressor according to claim 5, further comprising: a compression portion (Patel, fig 1, compression between piston crown 14 and valve plate 5, c 5 l 32-34) including a piston (Patel, piston 22, c 6 l 1) connected with the mover to reciprocate and a cylinder (Patel, cylinder 12, c 5 l 48) configured to slidably contain the piston therein and to form a compression chamber (Patel, fig 1 depicts a compression chamber between the piston crown 14 and valve plate 5, c 5 l 32-34). Ishida in view of Patel does not teach an air dryer connected with a discharge side of the compression chamber and has inside filled with a desiccant, wherein the air dryer is placed on an axis in a moving direction of the mover and the piston. 
Oshita teaches a vehicle air compressor used for a pneumatic suspension unit (c 1 l 8-12), an air dryer (fig 1, dry housing 21, c 3 l 53) connected with a discharge side (fig 3, discharge valve 26 leads to dryer housing, c 4 l 3) of the compression chamber and has inside filled with a desiccant (moisture absorbent 35, silica, c 4 l 18-25), wherein the air dryer is placed on an axis in a moving direction of the mover and the piston (fig 2 and 3, drying housing 21 is a component of integral housing 19 which is axially in line with piston because housing 19 includes the suction passage 23 and discharge passage 24, c 4 l 7-12). It would have been obvious to a person of ordinary skill in the art to incorporate the vehicle air suspension system of Oshita into the vehicle of Ishida in view of Patel in order to control vehicle height thereby increasing the usability of the vehicle when driving through different obstacles. It would have been obvious to adapt the vehicle linear compressor of Ishida in view of Patel in order to replace the air suspension rotary compressor of Ishida in view of Patel in view of Oshita in order to reduce the size of the compressor in the limited space of a vehicle (Ishida, par 0007, 0018). It would have been further obvious that in adapt the vehicle linear compressor of Ishida in view of Patel into an atmospheric air compressor for vehicle suspension, would also require adapting the linear compressor from a refrigerant gas to a atmospheric gas of an air suspension system and thereby require the incorporation of an air dryer in order to prevent moisture in the atmospheric air entering and damaging the air suspension system components. It would have been further obvious to incorporate the air dryer and air dryer housing of Oshita into the linear compressor of Ishida in view of Patel in view of Oshita by replacing the cylinder head 11 of the linear compressor (Patel, fig 1, cylinder head 11) with the cylinder head and air dryer housing of Oshita in order to easily install and position the required intake valve, discharge valve, dryer and exhaust solenoid into an integrated unit, thereby simplifying the installation of the unit in the vehicle pneumatic system. 
Regarding claim 11, Ishida discloses the vehicle compressor according to claim 6, wherein the pair of armatures are arranged such that the mover is placed therebetween in a left-right direction of the vehicle (Ishida, fig 1, the orientation of the compressor with reciprocating compressor 1 and 17, oriented laterally, par 0020). 
Regarding claim 12, Ishida discloses the vehicle compressor according to claim 6, wherein the pair of armatures are arranged such that the mover is placed therebetween in a front-rear direction of the vehicle (Ishida, fig 6, the orientation of the compressor with reciprocating compressor 1 and 17, oriented in the direction of vehicle traveling direction, par 0064). 
Regarding claim 13, Ishida in view of Patel teaches the vehicle compressor according to claim 6, wherein the mover has a rectangular flat plate-shape (fig 1 and 2, armature support 30 is depicted as a plate with an elongated side and a narrower side thereby forming under a broad interpretation a rectangular shape, and a plate thickness) that is elongated and has a plate thickness (id.), the pair of armatures are arranged such that the mover is placed therebetween in a plate thickness direction (fig 1 depicts armature support plate 30 between two stator parts 15), and magnetic gaps are formed in either a left-right direction of the vehicle (Ishida fig 6 depicts an orientation of the compressor of Patel which would have gaps in a left-right direction) or a front-rear direction of the vehicle between the mover and the pair of armatures (Ishida fig 1 depicts an orientation of the compressor of Patel which would have gaps in the forward and rear directions). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746